Filed 7/7/15 P. v. Willard CA2/6

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                 2d Crim. No. B258126
                                                                         (Super. Ct. No. F000433203)
     Plaintiff and Respondent,                                            (San Luis Obispo County)

v.

GEORGE MADSON WILLARD, II,

     Defendant and Appellant.



                   George Madson Willard, II, pled guilty pursuant to a plea agreement to
vehicular manslaughter while intoxicated (Pen. Code, § 191.5, subd. (a)) and assault with
a deadly weapon (id., § 245, subd. (a)(1)). He also admitted inflicting great bodily injury
in conjunction with the manslaughter charge (id., § 12022.7).
                   In April 2011, pursuant to the plea agreement, the court sentenced Willard
to prison for a term of 10 years for vehicular manslaughter; 3 years for the great bodily
injury enhancement; and imposed a concurrent 2 years for assault with a deadly weapon.
Three years later, Willard moved to review the sentence on the ground that it was not
lawful to impose the great bodily injury enhancement on vehicular manslaughter. The
trial court denied his motion and ruled that Willard's plea and admission to the injury
enhancement foreclosed his claim. Willard appeals the denial of his motion.
              We appointed counsel to represent Willard in this appeal. After counsel's
examination of the record, he filed an opening brief raising no issues. Counsel wrote to
Willard, advising him of the filing of the brief and of his opportunity to file a
supplemental brief.
              Willard filed a supplemental brief in propria persona. He contends his
sentence on the injury enhancement is illegal and that he has not waived his right to
challenge the sentence by accepting the plea bargain. He cites no authority that supports
the contention that he did not waive his right to challenge the agreed sentence by
accepting the plea bargain.
              We have reviewed the entire record and are satisfied that Willard's attorney
has fully complied with his responsibilities and that no arguable issue exists. (People v.
Wende (1979) 25 Cal. 3d 436, 441.)
              The judgment (order) is affirmed.
              NOT TO BE PUBLISHED.




                                           GILBERT, P. J.


We concur:



              YEGAN, J.



              PERREN, J.




                                              2
                                Ginger E. Garrett, Judge
                            Teresa Estrada-Mullaney, Judge
                       Superior Court County of San Luis Obispo
                         ______________________________


             California Appellate Project, Jonathan B. Steiner, Richard B. Lennon;
George Madson Willard, II, in pro. per., for Defendant and Appellant.
             No appearance for Plaintiff and Respondent.